212 U.S. 561 (1908)
GAINES
v.
KNECHT.
No. 52.
Supreme Court of United States.
Argued December 11, 1908.
Decided December 14, 1908.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
*562 Mr. James L. Hopkins, Mr. Daniel W. Lindsey and Mr. Alfred A. Eicks for plaintiff in error.
Mr. Arthur E. Wallace for defendant in error.
Per Curiam:
Writ of error dismissed for want of jurisdiction. Frasch v. Moore, 211 U.S. 1. See act of February 20, 1905, for the registration of trade-marks, c. 592, 33 Stat. 724, §§ 9, 16, 17, 18, et passim.
[The headnote in Frasch v. Moore also appears as a note to Atkins v. Moore, ante, p. 285; and see ante, p. 290, for reference to point decided in Gaines v. Knecht.]